UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number:811-10399 HENDERSON GLOBAL FUNDS (Exact name of registrant as specified in charter) , SUITE 1700 CHICAGO, ILLINOIS 60611 (Address of principal executive offices)(Zip code) (Name and Address of Agent for Service) Copy to: CHRISTOPHER K. YARBROUGH SUITE 1700 CHICAGO, ILLINOIS 60611 CATHY G. O’KELLY VEDDER PRICE P.C. CHICAGO, ILLINOIS 60601 Registrant’s telephone number, including area code:(312) 915-9144 Date of fiscal year end:July 31 Date of reporting period:April 30, 2013 Item 1.Schedule of Investments. Henderson Global Funds Portfolio of investments (unaudited) All Asset Fund April 30, 2013 Value Shares (note 2) Investment companies - 67.81% Alternatives - 6.93% ASG Global Alternatives Fund $ 1,414,193 Franklin Templeton Hard Currency Fund Sprott Physical Gold Trust * Equity - 29.70% Calamos Market Neutral Income Fund Gateway Fund Graphite Enterprise Trust plc HarbourVest Global Private Equity (a) * Henderson Global Technology Fund (b) * iShares High Dividend Equity Fund iShares MSCI EAFE Minimum Volatility Index Fund iShares MSCI Pacific ex- Japan Index Fund iShares MSCI USA Minimum Volatility Index Fund PowerShares International Dividend Achievers Portfolio SPDR S&P rust Vanguard Dividend Appreciation ETF Fixed income - 31.18% Henderson Strategic Income Fund (b) iShares Barclays TIPS Bond Fund iShares Emerging Markets Local Currency Bond Fund iShares Global High Yield Corporate Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund iShares iBoxx Investment Grade Corporate Bond Fund iShares JP Morgan USD Emerging Markets Bond Fund Legg Mason BW Global Opportunities Bond Fund MSIF Multi-Asset Portfolio (b) PIMCO Enhanced Short Maturity ETF PIMCO Total Return ETF PowerShares Senior Loan Portfolio Total investment companies (Cost $39,295,346) Principal Sovereign debt obligations - 1.87% United Kingdom Inflation- Linked Gilt 1.25%, 11/22/17 (c) United Kingdom Inflation- Linked Gilt 1.875%, 11/22/22 (c) Total sovereign debt obligations (Cost $1,119,316) See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) All Asset Fund April 30, 2013 (continued) Value Shares (note 2) Short-term investment - 28.95% Fidelity Institutional Treasury Portfolio (d) $ 17,621,156 Total short-term investment (Cost $17,621,156) Total investments - 98.63% (Cost $58,035,818) Net other assets and liabilities – 1.37% Total net assets – 100.00% $ 60,868,578 * Non income producing security (a) The security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. (b) Affiliated holding, see notes to portfolio of investments for further information. (c) Indexed security in which both the coupon and principal are adjusted in-line with movements in the General Index of Retail Prices in the United Kingdom. (d) A portion of this security is segregated as collateral for futures contracts. ETF Exchange-traded fund See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) All Asset Fund April 30, 2013 (continued) The Fund held the following open forward foreign currency contracts at April 30, 2013: Local Current Unrealized Value amount notional appreciation/ Counterparty date (000's) value (depreciation) British Pound (Short) State Street Bank, London 5/24/13 $ $ ) Euro (Short) State Street Bank, London 5/24/13 ) Japanese Yen (Long) State Street Bank, London 5/24/13 ) Total $ ) The Fund held the following open futures contracts at April 30, 2013: Current Unrealized Number of Expiration notional appreciation/ contracts date value (depreciation) Australian Treasury 10 Year Bond (Long) 8 6/17/13 $ $ FTSE 100 Index (Long) 46 6/21/13 ) Hang Seng Index (Long) 7 5/30/13 Nikkei 225 Index (Long) (Singapore Exchange) 59 6/13/13 Nikkei 225 Index (Long) (Osaka Exchange) 6 6/13/13 UK Long Gilt Bond (Long) 5 6/26/13 US Treasury 10 Year Note (Long) 15 6/19/13 Total $ See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Dividend & Income Builder Fund April 30, 2013 Value Shares (note 2) Common stocks - 84.38% Australia - 3.13% Suncorp Group, Ltd. $ 61,899 Toll Holdings, Ltd. Brazil - 0.79% Telefonica Brasil S.A., ADR Canada - 2.40% Bank of Montreal BCE, Inc. Colombia - 0.87% Bancolombia S.A., ADR France - 6.25% AXA S.A. Sanofi Total S.A. Valeo S.A. Germany - 4.22% BASF SE Bayerische Motoren Werke AG Deutsche Post AG Hong Kong - 4.34% Shanghai Industrial Holdings, Ltd. SJM Holdings, Ltd. Swire Pacific, Ltd., Class A Italy - 1.27% ENI SpA Netherlands - 4.04% Delta Lloyd N.V. Reed Elsevier N.V. Wolters Kluwer N.V. Norway - 1.95% Seadrill, Ltd. Statoil ASA Sweden - 1.67% Electrolux AB, Series B Switzerland - 5.84% Nestle S.A. Novartis AG Roche Holding AG Taiwan - 2.34% Asustek Computer, Inc. Thailand - 1.36% Advanced Info Service pcl United Kingdom - 17.20% Amlin plc Antofagasta plc BHP Billiton plc BT Group plc Centrica plc Greene King plc Hiscox, Ltd. HSBC Holdings plc ITV plc Prudential plc Standard Chartered plc Sthree plc Tullett Prebon plc Vodafone Group plc See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Dividend & Income Builder Fund April 30, 2013 (continued) Value Shares (note 2) United States - 26.71% Baxter International, Inc. $ 59,389 Cisco Systems, Inc. Cummins, Inc. Duke Energy Corp. General Electric Co. JPMorgan Chase & Co. Kinder Morgan, Inc. L Brands, Inc. Mattel, Inc. Merck & Co., Inc. Microsoft Corp. Pfizer, Inc. Reynolds American, Inc. Six Flags Entertainment Corp. Stanley Black & Decker, Inc. Texas Instruments, Inc. Time Warner Cable, Inc. Walgreen Co. Total common stocks (Cost $3,620,223) Investment companies - 7.43% Fixed income - 7.43% Highland/iBoxx Senior Loan ETF $ 54,377 iShares Barclays Credit Bond Fund iShares Barclays Intermediate Credit Bond Fund iShares iBoxx $ High Yield Corporate Bond Fund PIMCO 0-5 Year High-Yield Corporate Bond Index Fund PowerShares Fundamental High Yield Corporate Bond Portfolio PowerShares Senior Loan Portfolio SPDR Barclays Capital High Yield Bond ETF Vanguard Intermediate-Term Bond ETF Vanguard Intermediate-Term Corporate Bond ETF Total investment companies (Cost $327,273) REITs - 1.37% Mexico - 1.37% Fibra Uno Administracion SA de C.V. Total REITs (Cost $49,792) Par amount Coupon Maturity US government obligations - 3.74% United States - 3.74% United States Treasury Note 0.875% 1/31/18 United States Treasury Note 0.750% 2/28/18 United States Treasury Note 2.000% 2/15/23 Total US government obligations (Cost $165,150) See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Dividend & Income Builder Fund April 30, 2013 (continued) Value (note 2) Total long-term investments (Cost $4,162,438) $ 4,336,947 Shares Short-term investment - 3.41% Fidelity Institutional Treasury Portfolio Total short-term investment (Cost $152,708) Total investments - 100.33% (Cost $4,315,146) Net other assets and liabilities – (0.33)% Total net assets – 100.00% $ 4,475,083 * Non income producing security ADR American Depositary Receipts ETF Exchange-traded fund REIT Real Estate Investment Trust See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Dividend & Income Builder Fund April 30, 2013 (continued) Other information: Industry concentration as % of net a percentage of net assets: assets Pharmaceuticals % Investment Companies Diversified Banks Integrated Oil & Gas U.S. government obligations Industrial Conglomerates Integrated Telecommunication Services Air Freight & Logistics Property & Casualty Insurance Publishing Wireless Telecommunication Services Life & Health Insurance Diversified Metals & Mining Computer Hardware Semiconductors Systems Software Cable & Satellite Multi-line Insurance Packaged Foods & Meats Household Appliances Leisure Products Other Diversified Financial Services Tobacco Diversified Real Estate Activities Diversified Chemicals Diversified REIT's Apparel Retail Casinos & Gaming Health Care Equipment Leisure Facilities Industrial Machinery Automobile Manufacturers Multi-Utilities Drug Retail Auto Parts & Equipment Construction & Farm Machinery & Heavy Trucks Oil & Gas Storage & Transportation Electric Utilities Restaurants Human Resource & Employment Services Broadcasting Investment Banking & Brokerage Communications Equipment Oil & Gas Drilling Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities ) % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Emerging Markets Opportunities Fund April 30, 2013 Value Shares (note 2) Common stocks - 91.84% Australia - 0.25% Cape Lambert Resources, Ltd. * $ 69,406 Brazil - 11.10% BM&FBOVESPA S.A. BR Malls Participacoes S.A. CCR S.A. Embraer S.A., ADR Kroton Educacional S.A. Linx S.A. Vale S.A., ADR China - 8.67% Baidu, Inc., ADR * China Construction Bank Corp., Class H Samsonite International S.A. Yum! Brands, Inc. Greece - 1.45% InternetQ plc * Hong Kong - 9.60% AIA Group, Ltd. Prada SpA Sands China, Ltd. SJM Holdings, Ltd. India - 4.97% Tata Motors, Ltd., ADR Yes Bank, Ltd. Indonesia - 5.04% PT Bank Mandiri Tbk PT Bank Rakyat Indonesia Tbk Kazakhstan - 1.72% International Petroleum, Ltd. (a) (b)* Zhaikmunai LP, GDR * Korea - 7.50% Hyundai Motor Co. LG Display Co., Ltd. * Samsung Electronics Co., Ltd. SK Hynix, Inc. * Liberia - 0.85% African Petroleum Corp., Ltd. * Sable Mining Africa, Ltd. * Luxembourg - 3.07% Millicom International Cellular S.A. Tenaris S.A., ADR Malaysia - 1.81% Malayan Banking Bhd Mexico - 6.95% Alsea S.A.B. de C.V. * First Cash Financial Services, Inc. * Fomento Economico Mexicano, S.A.B. de C.V., ADR Grupo Mexico S.A.B. de C.V., Series B Panama - 1.68% Copa Holdings S.A., Class A Peru - 1.40% Credicorp, Ltd. Philippines - 7.82% GT Capital Holdings, Inc. LT Group, Inc. * SM Prime Holdings, Inc. Universal Robina Corp. Poland - 1.21% Eurocash S.A. Russia - 1.29% RusPetro plc * Sberbank of Russia See notes to portfolio of investments   Henderson Global Funds Portfolio of investments (unaudited) Emerging Markets Opportunities Fund April 30, 2013 (continued) Value Shares (note 2) South Africa - 1.73% Life Healthcare Group Holdings Pte, Ltd. $ 450,754 Ncondezi Coal Co. * Taiwan - 2.65% Taiwan Semiconductor Manufacturing Co., Ltd.* Thailand - 5.81% Asian Property Development pcl Bank of Ayudhya pcl Kasikornbank pcl Turkey - 1.57% TAV Havalimanlari Holding A/S Ukraine - 1.21% Avangardco Investments Public, Ltd. * United Arab Emirates - 1.43% NMC Health plc * United Kingdom - 1.06% Inchcape plc Total common stocks (Cost $24,447,468) Preferred stock - 6.02% Brazil - 3.30% Alpargatas S.A.I.C. Itau Unibanco Holding S.A. Korea - 2.72% Samsung Electronics Co., Ltd. Total preferred stock (Cost $1,730,180) Total long-term investments (Cost $26,177,648) Short-term investment - 1.07% Fidelity Institutional Treasury Portfolio $ 297,976 Total short-term investment (Cost $297,976) Total investments - 98.93% (Cost $26,475,624) Net other assets and liabilities – 1.07% Total net assets – 100.00% $ 27,962,580 * Non income producing security (a) The security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. (b) Fair valued at April 30, 2013 as determined in good faith using procedures approved by the Board of Trustees. ADR American Depositary Receipts GDR Global Depositary Receipts See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Emerging Markets Opportunities Fund April 30, 2013 (continued) Other information: Industry concentration as % of net a percentage of net assets: assets Diversified Banks % Semiconductors Casinos & Gaming Apparel, Accessories & Luxury Goods Real Estate Operating Companies Restaurants Packaged Foods & Meats Diversified Metals & Mining Health Care Facilities Life & Health Insurance Construction & Farm Machinery & Heavy Trucks Distillers & Vintners Specialized Finance Soft Drinks Oil & Gas Exploration & Production Steel Automobile Manufacturers Highways & Railtracks Electronic Components Asset Management & Custody Banks Airlines Internet Software & Services Oil & Gas Equipment & Services Airport Services Education Services Footwear Wireless Telecommunication Services Advertising Aerospace & Defense Food Retail Real Estate Development Consumer Finance Distributors Application Software Coal & Consumable Fuels Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) European Focus Fund April 30, 2013 Value Shares (note 2) Common stocks - 95.72% Australia - 0.29% African Petroleum Corp., Ltd. * $ 1,729,466 Austria - 1.63% OMV AG Belgium - 4.11% Anheuser-Busch InBev N.V. KBC Groep N.V. Canada - 1.52% Africa Oil Corp. * Africa Oil Corp. (a) * France - 9.12% Alstom S.A. AXA S.A. Renault S.A. Valeo S.A. Germany - 9.81% Continental AG Deutsche Post AG Fresenius SE & Co., KGaA Sky Deutschland AG * Volkswagen AG Greece - 1.80% Motor Oil (Hellas) Corinth Refineries S.A. Ireland - 2.92% Petroceltic International plc * Providence Resources plc * Italy - 0.89% Moleskine SpA * Kazakhstan - 3.03% Zhaikmunai LP, GDR (b) * Luxembourg - 0.75% SAF-Holland S.A. * Netherlands - 5.24% Amtel Vredestein N.V., GDR (a) (b) * — European Aeronautic Defence and Space Co. N.V. Russia - 1.30% Phosagro OAO, GDR RusPetro plc * Spain - 11.49% Amadeus IT Holding S.A., A Shares CaixaBank Indra Sistemas S.A. Obrascon Huarte Lain S.A. Red Electrica Corp., S.A. Sweden - 5.77% Investment AB Kinnevik, B Shares Svenska Cellulosa AB, B Shares Switzerland - 1.47% Straumann Holding AG See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) European Focus Fund April 30, 2013 (continued) Value Shares (note 2) United Kingdom - 34.58% Aviva plc $ 8,317,320 Barclays plc Bwin.Party Digital Entertainment plc Carphone Warehouse Group plc Edwards Group, Ltd. (b) * Essar Energy, Ltd. * Exillon Energy plc * Fenner plc G4S plc Genel Energy plc * GKN plc GlaxoSmithKline plc HellermannTyton Group plc * Kingfisher plc Lloyds Banking Group plc * London Stock Exchange Group plc Mytrah Energy, Ltd. (b) * Phoenix Group Holdings Smith & Nephew plc TalkTalk Telecom Group plc Tullett Prebon plc Vodafone Group plc Zanaga Iron Ore Co., Ltd. * Total common stocks (Cost $518,460,397) Preferred stock - 2.58% Germany - 2.58% ProSiebenSat.1 Media AG Total preferred stock (Cost $12,805,088) REITs - 0.32% United Kingdom - 0.32% Shaftesbury plc Total REITs (Cost $942,709) Total long-term investments (Cost $532,208,194) Short-term investment - 1.11% Fidelity Institutional Treasury Portfolio Total short-term investment (Cost $6,573,932) Total investments - 99.73% (Cost $538,782,126) Net other assets and liabilities – 0.27% Total net assets – 100.00% $ 594,362,756 * Non income producing security (a) Fair valued at April 30, 2013 as determined in good faith using procedures approved by the Board of Trustees. (b) The security has been deemed illiquid according to the policies and procedures adopted by the Board of Trustees. GDR Global Depositary Receipts REIT Real Estate Investment Trust See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) European Focus Fund April 30, 2013 (continued) The Fund held the following open forward foreign currency contracts at April 30, 2013: Local Current Unrealized Value amount notional appreciation/ Counterparty date (000's) value (depreciation) Euro (Short) State Street Bank, London 5/15/13 $ 57,826,871 $ See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) European Focus Fund April 30, 2013 (continued) Other information: Industry concentration as % of net a percentage of net assets: assets Oil & Gas Exploration & Production % Diversified Banks Automobile Manufacturers Aerospace & Defense Auto Parts & Equipment Tires & Rubber IT Consulting & Other Services Data Processing & Outsourced Services Multi-Sector Holdings Pharmaceuticals Multi-line Insurance Wireless Telecommunication Services Paper Products Brewers Health Care Equipment Broadcasting Casinos & Gaming Oil & Gas Refining & Marketing Industrial Machinery Home Improvement Retail Construction & Engineering Heavy Electrical Equipment Integrated Oil & Gas Cable & Satellite Air Freight & Logistics Specialized Finance Health Care Services Life & Health Insurance Independent Power Producers & Energy Traders Computer & Electronics Retail Wire & Cable Products Investment Banking & Brokerage Retail Office Supplies Alternative Carriers Security & Alarm Services Fertilizers & Agricultural Chemicals Electric Utilities Diversified REIT's Steel Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Equity Income Fund April 30, 2013 Value Shares (note 2) Common stocks - 95.16% Australia - 5.56% Amcor, Ltd. $ 25,451,315 Crown, Ltd. Spark Infrastructure Group Telstra Corp., Ltd. Toll Holdings, Ltd. Brazil - 0.83% CCR S.A. Canada - 1.44% Bank of Montreal Crescent Point Energy Corp. Cyprus - 1.18% ProSafe SE France - 8.31% AXA S.A. GDF Suez Sanofi SCOR SE Total S.A. Germany - 5.93% BASF SE Bayerische Motoren Werke AG Muenchener Rueckversicherungs- Gesellschaft AG Telefonica Deutschland Holding AG * Hong Kong - 3.43% Cheung Kong Holdings, Ltd. NWS Holdings, Ltd. Shanghai Industrial Holdings, Ltd. SJM Holdings, Ltd. Swire Pacific, Ltd., Class A Israel - 0.54% Israel Chemicals, Ltd. Italy - 2.90% ENI SpA Terna - Rete Elettrica Nazionale SpA Japan - 1.96% Nippon Telegraph and Telephone Corp. Luxembourg - 0.93% SES Netherlands - 4.84% Delta Lloyd N.V. Unilever N.V. Wolters Kluwer N.V. Ziggo N.V. New Zealand - 2.02% Telecom Corp. of New Zealand, Ltd. Norway - 3.44% Seadrill, Ltd. Statoil ASA Singapore - 0.39% Venture Corp., Ltd. Sweden - 2.28% Electrolux AB, Series B Svenska Handelsbanken AB, A Shares Switzerland - 5.42% Adecco S.A. * Nestle S.A. Roche Holding AG Taiwan - 0.83% Asustek Computer, Inc. CTCI Corp. Thailand - 0.51% Charoen Pokphand Foods pcl See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Equity Income Fund April 30, 2013 (continued) Value Shares (note 2) United Kingdom - 25.79% Amlin plc $ 26,273,529 Antofagasta plc BAE Systems plc Balfour Beatty plc BT Group plc Centrica plc Dairy Crest Group plc De La Rue plc Drax Group plc Electrocomponents plc GlaxoSmithKline plc Hiscox, Ltd. HSBC Holdings plc Marston's plc National Grid plc Phoenix Group Holdings Rio Tinto plc Severn Trent plc Smiths News plc Standard Chartered plc Tate & Lyle plc The Sage Group plc Tui Travel plc Tullett Prebon plc United Utilities Group plc United States - 16.63% AGL Resources, Inc. Cisco Systems, Inc. Kohl's Corp. Mattel, Inc. Merck & Co., Inc. Microsoft Corp. Pfizer, Inc. Reynolds American, Inc. Six Flags Entertainment Corp. Texas Instruments, Inc. United Parcel Service, Inc., Class B Verizon Communications, Inc. Total common stocks (Cost $1,501,719,848) Partnerships - 0.72% United States - 0.72% Och-Ziff Capital Management Group LLC, Class A Total partnerships (Cost $12,314,215) REITs - 1.37% United Kingdom - 1.37% Segro plc Total REITs (Cost $22,805,100) Total long-term investments (Cost $1,536,839,163) Short-term investment - 2.60% Fidelity Institutional Treasury Portfolio Total short-term investment (Cost $45,565,926) Total investments - 99.85% (Cost $1,582,405,089) Net other assets and liabilities – 0.15% Total net assets – 100.00% $ 1,749,544,856 * Non income producing security REIT Real Estate Investment Trust See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Equity Income Fund April 30, 2013 (continued) The Fund held the following open forward foreign currency contracts at April 30, 2013: Local Current Unrealized Value amount notional appreciation/ Counterparty date (000's) value (depreciation) British Pound (Short) J.P. Morgan Chase Bank, N.A. 7/11/13 $ $ ) See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Equity Income Fund April 30, 2013 (continued) Other information: Industry concentration as % of net a percentage of net assets: assets Pharmaceuticals % Integrated Telecommunication Services Integrated Oil & Gas Diversified Banks Packaged Foods & Meats Multi-Utilities Reinsurance Multi-line Insurance Life & Health Insurance Tobacco Property & Casualty Insurance Air Freight & Logistics Diversified Chemicals Diversified Metals & Mining Aerospace & Defense Electric Utilities Industrial Conglomerates Paper Packaging Casinos & Gaming Alternative Carriers Human Resource & Employment Services Industrial REITs Water Utilities Automobile Manufacturers Oil & Gas Equipment & Services Leisure Facilities Gas Utilities Systems Software Household Appliances Cable & Satellite Construction & Engineering Independent Power Producers & Energy Traders Publishing Oil & Gas Drilling Department Stores Application Software Highways & Railtracks Real Estate Development Distributors Commercial Printing Asset Management & Custody Banks Diversified Real Estate Activities Investment Banking & Brokerage Fertilizers & Agricultural Chemicals Leisure Products Semiconductors Communications Equipment Restaurants Electronic Manufacturing Services Technology Distributors Computer Hardware See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Equity Income Fund April 30, 2013 (continued) Oil & Gas Exploration & Production Hotels, Resorts & Cruise Lines Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Technology Fund April 30, 2013 Value Shares (note 2) Common stocks - 95.33% China - 2.71% 51job, Inc., ADR * $ 1,802,246 China Digital TV Holding Co., Ltd., ADR NetEase.com, Inc., ADR France - 1.76% Cap Gemini Germany - 1.55% Wirecard AG Ireland - 2.03% Accenture plc, Class A Japan - 0.46% Nuflare Technology, Inc. Korea - 5.29% LG Display Co., Ltd. * Samsung Electronics Co., Ltd. Netherlands - 3.46% ASML Holding N.V. Yandex N.V., Class A * Taiwan - 2.01% Taiwan Semiconductor Manufacturing Co., Ltd., ADR United Kingdom - 8.10% ARM Holdings plc esure Group plc * Mail.ru Group, Ltd., GDR Rightmove plc Spirent Communications plc Vodafone Group plc United States - 67.96% ACI Worldwide, Inc. * Adobe Systems, Inc. * Amazon.com, Inc. * Apple, Inc. Cadence Design Systems, Inc. * Cisco Systems, Inc. Cognizant Technology Solutions Corp. * Coherent, Inc. Comcast Corp., Class A Corning, Inc. eBay, Inc. * EMC Corp. * F5 Networks, Inc. * Fiserv, Inc. * FleetCor Technologies, Inc. * Google, Inc., Class A * HomeAway, Inc. * KLA-Tencor Corp. MasterCard, Inc., Class A Microsoft Corp. NetApp, Inc. * Nuance Communications, Inc. * OpenTable, Inc. * Oracle Corp. Priceline.com, Inc. * QUALCOMM, Inc. SanDisk Corp. * Symantec Corp. * Synopsys, Inc. * Teradata Corp. * Time Warner Cable, Inc. TripAdvisor, Inc. * Visa, Inc., A Shares VMware, Inc., Class A * Western Digital Corp. WEX, Inc. * Yahoo!, Inc. * Total common stocks (Cost $252,509,990) See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Technology Fund April 30, 2013 (continued) Total long-term investments (Cost $252,509,990) Short-term investment - 1.91% 6,202,270 Fidelity Institutional Treasury Portfolio $ 6,202,270 Total short-term investment (Cost $6,202,270) Total investments - 97.24% (Cost $258,712,260) Net other assets and liabilities – 2.76% Total net assets – 100.00% $ 324,404,719 * Non income producing security ADR American Depositary Receipts GDR Global Depositary Receipts See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) Global Technology Fund April 30, 2013 (continued) Other information: Industry concentration as % of net a percentage of net assets: assets Data Processing & Outsourced Services % Internet Software & Services Application Software Communications Equipment Semiconductors Internet Retail Computer Storage & Peripherals IT Consulting & Other Services Systems Software Semiconductor Equipment Cable & Satellite Electronic Components Wireless Telecommunication Services Publishing Computer Hardware Human Resource & Employment Services Electronic Equipment & Instruments Property & Casualty Insurance Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) High Yield Opportunities Fund April 30, 2013 Face Value amount Coupon Maturity (note 2) Corporate bonds – 66.50% Canada – 2.00% USD Mattamy Group Corp. (a) 6.500% 11/15/20 $ 248,125 USD New Gold, Inc. (a) 11/15/22 Ireland – 2.17% USD Ardagh Packaging Finance plc (a) 10/15/20 USD Nara Cable Funding, Ltd. (a) 12/1/18 Luxembourg – 4.24% USD ARD Finance S.A. (a) 6/1/18 USD Intelsat Luxembourg S.A. (a) 6/1/21 USD Wind Acquisition Finance S.A. (a) (b) 2/15/18 United Kingdom – 2.14% USD Algeco Scotsman Global Finance plc (a) 10/15/18 United States – 55.95% USD Alta Mesa Holdings LP 10/15/18 USD Amkor Technology, Inc. 6/1/21 USD Burlington Holdings LLC (a) 2/15/18 USD Cablevision Systems Corp. 4/15/20 USD Caesars Operating Escrow LLC (a) 2/15/20 USD Calumet Specialty Products Partners LP 5/1/19 USD Clear Channel Communications, Inc. 3/1/21 Clear Channel Worldwide Holdings, Inc., USD Series B 3/15/20 USD Coeur d'Alene Mines Corp. (a) 2/1/21 USD Constellation Brands, Inc. (b) 5/1/21 USD Cricket Communications, Inc. 10/15/20 USD Endo Health Solutions, Inc. 1/15/22 USD Halcon Resources Corp. (a) 7/15/20 USD HCA, Inc. 2/15/20 USD HD Supply, Inc. (a) 7/15/20 USD Hercules Offshore, Inc. (a) 4/1/19 USD Hexion US Finance Corp. 2/1/18 USD j2 Global, Inc. 8/1/20 USD Kinetic Concepts, Inc. 11/1/18 USD Landry's, Inc. (a) 5/1/20 USD Nortek, Inc. 4/15/21 USD Nuveen Investments, Inc. (a) 10/15/20 USD Offshore Group Investment, Ltd. (a) 11/1/19 USD PQ Corp. (a) 5/1/18 USD Quiksilver, Inc. 4/15/15 USD Radnet Management, Inc. 4/1/18 USD Reynolds Group Issuer, Inc. 8/15/19 USD Reynolds Group Issuer, Inc. 8/15/19 USD Serta Simmons Holdings LLC (a) 10/1/20 USD Snoqualmie Entertainment Authority (a) 2/1/15 USD Swift Energy Co. 3/1/22 See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) High Yield Opportunities Fund April 30, 2013 (continued) Face Value amount Coupon Maturity (note 2) USD Toys R US - Delaware, Inc. (a) 7.375% 9/1/16 $ 261,562 USD TPC Group, Inc. (a) 12/15/20 USD Univision Communications, Inc. (a) 5/15/21 USD W&T Offshore, Inc. 6/15/19 USD Walter Energy, Inc. (a) 12/15/20 Total corporate bonds (Cost $16,914,562) Shares Preferred stock – 1.94% United States - 1.94% Ally Financial, Inc. 7%, 6/21/13 (a) Total preferred stock (Cost $495,000) Total long-term investments (Cost $17,409,562) Total investments - 68.44% (Cost $17,409,562) Net other assets and liabilities – 31.56% Total net assets – 100.00% $ 25,386,065 (a) Restricted security, purchased under Rule 144A, section 4(2)g, which is exempt from registration under the Securities Act of 1933, as amended. At April 30, 2013, the restricted securities held by the Fund had an aggregate value of $9,627,672, which represented 37.9% of net assets. (b) Security is purchased on a delayed delivery basis. See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) High Yield Opportunities Fund April 30, 2013 (continued) Other information: Industry concentration as % of Net a percentage of net assets: Assets Oil & Gas Exploration & Production Beverages - Wine & Spirits Cable TV Oil & Gas Drilling Containers - Metal/Glass Consumer Products - Miscellaneous Oil & Gas Refining & Marketing Television Retail - Restaurants Medical - Drugs Storage/Warehousing Investment Management & Advising Services Retail - Bedding Chemicals - Plastics Petrochemicals Satellite Telecommunications Retail - Apparel/Shoe Broadcast Services/Programs Diversified Banking Institution Medical-Hospitals Hospital Beds/Equipment Construction Materials Coal Chemicals - Specialty Distribution/Wholesale MRI/Medical Diagnostic Imaging Precious Metals Telecommunication Services Retail - Toy Store Electronic Components-Semiconductors Gold Mining Cellular Telecommunications Apparel Manufacturers Casino Services Real Estate Operations/Development Casino Hotels Computer Services Long-Term Investments Total Investments Net Other Assets and Liabilities % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) International Opportunities Fund April 30, 2013 Value Shares (note 2) Common stocks - 97.05% Australia - 0.97% African Petroleum Corp., Ltd. * $ 1,692,487 National Australia Bank, Ltd. Belgium - 3.53% Anheuser-Busch InBev N.V. KBC Groep N.V. Brazil - 1.17% BM&FBOVESPA S.A. BR Malls Participacoes S.A. CCR S.A. China - 3.49% Baidu, Inc., ADR * China Construction Bank Corp., Class H Ping An Insurance (Group) Co. of China, Ltd., Class H France - 9.06% Alstom S.A. AXA S.A. Renault S.A. Sodexo Germany - 10.57% Continental AG Deutsche Post AG Fresenius SE & Co., KGaA SAP AG Hong Kong - 4.68% AIA Group, Ltd. Cheung Kong Holdings, Ltd. SJM Holdings, Ltd. India - 1.71% Tata Motors, Ltd., ADR Indonesia - 1.30% PT Bank Rakyat Indonesia Tbk Japan - 14.88% Canon, Inc. DeNa Co., Ltd. Electric Power Development Co., Ltd. FUJIFILM Holdings Corp. Hitachi, Ltd. Komatsu, Ltd. Mizuho Financial Group, Inc. NKSJ Holdings, Inc. Obayashi Corp. The Dai-ichi Life Insurance Co., Ltd. Toyota Motor Corp. Yamada Denki Co., Ltd. Korea - 2.38% Korean Reinsurance Co. Samsung Electronics Co., Ltd. Mexico - 0.82% Fomento Economico Mexicano, S.A.B. de C.V., ADR Grupo Mexico S.A.B. de C.V., Series B Netherlands - 5.28% ASML Holding N.V. European Aeronautic Defence and Space Co. N.V. Panama - 0.39% Copa Holdings S.A., Class A Russia - 0.38% RusPetro plc * Singapore - 1.21% DBS Group Holdings, Ltd. Spain - 2.86% Amadeus IT Holding S.A., A Shares Sweden - 2.80% Svenska Cellulosa AB, B Shares See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) International Opportunities Fund April 30, 2013 (continued) Value Shares (note 2) Switzerland - 5.63% Roche Holding AG $ 73,716,390 UBS AG * Taiwan - 1.59% Taiwan Semiconductor Manufacturing Co., Ltd., ADR Thailand - 1.64% Kasikornbank pcl United Kingdom - 15.25% Barclays plc Capita Group plc Essar Energy, Ltd. * GlaxoSmithKline plc Lloyds Banking Group plc * Standard Life plc Vodafone Group plc United States - 5.46% Amazon.com, Inc. * AmerisourceBergen Corp. Cadence Design Systems, Inc. * Cisco Systems, Inc. Google, Inc., Class A * MasterCard, Inc., Class A QUALCOMM, Inc. Total common stocks (Cost $2,208,400,361) Preferred stock - 1.03% Brazil - 0.31% Itau Unibanco Holding S.A. Korea - 0.72% Samsung Electronics Co., Ltd. Total preferred stock (Cost $28,461,911) Total long-term investments (Cost $2,236,862,272) Short-term investment - 1.66% Fidelity Institutional Treasury Portfolio $ 44,950,018 Total short-term investment (Cost $44,950,018) Total investments - 99.74% (Cost $2,281,812,290) Net other assets and liabilities – 0.26% Total net assets – 100.00% $ 2,709,343,181 * Non income producing security ADR American Depositary Receipts See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) International Opportunities Fund April 30, 2013 (continued) The Fund held the following open forward foreign currency contracts at April 30, 2013: Local Current Unrealized Value amount notional appreciation/ Counterparty date (000's) value (depreciation) Euro (Short) State Street Bank , London 5/15/13 $ $ Euro (Short) Deutsche Bank, A.G. 5/15/13 Total $ See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) International Opportunities Fund April 30, 2013 (continued) Other information: Industry concentration as % of net a percentage of net assets: assets Diversified Banks % Life & Health Insurance Pharmaceuticals Semiconductors Automobile Manufacturers Data Processing & Outsourced Services Application Software Aerospace & Defense Construction & Farm Machinery & Heavy Trucks Diversified Capital Markets Auto Parts & Equipment Paper Products Human Resource & Employment Services Air Freight & Logistics Health Care Equipment Electronic Equipment & Instruments Computer & Electronics Retail Brewers Restaurants Internet Software & Services Multi-line Insurance Semiconductor Equipment Oil & Gas Exploration & Production Heavy Electrical Equipment Real Estate Development Wireless Telecommunication Services Communications Equipment Construction & Engineering Property & Casualty Insurance Office Electronics Casinos & Gaming Health Care Distributors Internet Retail Specialized Finance Diversified Metals & Mining Airlines Independent Power Producers & Energy Traders Soft Drinks Highways & Railtracks Real Estate Operating Companies Reinsurance Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities % See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) World Select Fund April 30, 2013 Value Shares (note 2) Common stocks - 95.83% Belgium - 3.60% KBC Groep N.V. $ 442,293 Germany - 2.96% Infineon Technologies AG Hong Kong - 3.35% AIA Group, Ltd. Indonesia - 1.75% PT Bank Mandiri Tbk Japan - 8.30% Makita Corp. Ryohin Keikaku Co., Ltd. Sumitomo Mitsui Financial Group, Inc. Korea - 2.49% Samsung Electronics Co., Ltd. Sweden - 1.00% Volvo AB, B Shares Switzerland - 5.03% Nestle S.A. Pentair, Ltd. Turkey - 2.31% Turkiye Halk Bankasi A/S United Kingdom - 15.15% Centrica plc ITV plc Lloyds Banking Group plc * Rio Tinto plc Standard Chartered plc Unilever plc United States - 49.89% Bed Bath & Beyond, Inc. * BorgWarner, Inc. * CBS Corp., Class B Citigroup, Inc. Citrix Systems, Inc. * Cummins, Inc. DaVita, Inc. * eBay, Inc. * Google, Inc., Class A * L Brands, Inc. Microsoft Corp. National Oilwell Varco, Inc. Occidental Petroleum Corp. Pfizer, Inc. Praxair, Inc. PVH Corp. The Charles Schwab Corp. Walgreen Co. Total common stocks (Cost $9,979,062) Total long-term investments (Cost $9,979,062) Short-term investment - 1.53% Fidelity Institutional Treasury Portfolio Total short-term investment (Cost $188,445) Total investments - 97.36% (Cost $10,167,507) Net other assets and liabilities – 2.64% Total net assets – 100.00% $ 12,284,027 * Non income producing security See notes to portfolio of investments Henderson Global Funds Portfolio of investments (unaudited) World Select Fund April 30, 2013 (continued) Other information: Industry concentration as % of net a percentage of net assets: assets Diversified Banks % Industrial Machinery Internet Software & Services Semiconductors Packaged Foods & Meats Broadcasting Systems Software Construction & Farm Machinery & Heavy Trucks Life & Health Insurance Integrated Oil & Gas Homefurnishing Retail Pharmaceuticals Industrial Gases Oil & Gas Equipment & Services Other Diversified Financial Services Auto Parts & Equipment Apparel, Accessories & Luxury Goods Drug Retail Apparel Retail Health Care Services Application Software Diversified Metals & Mining General Merchandise Stores Multi-Utilities Investment Banking & Brokerage Long-Term Investments Short-Term Investment Total Investments Net Other Assets and Liabilities % See notes to portfolio of investments Henderson Global Funds Notes to portfolio of investments (unaudited) 1. Organization Henderson Global Funds (the “Trust”) was organized on May 11, 2001, as a Delaware statutory trust and is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end management investment company. The Trust has an unlimited number of authorized shares that are divided among ten series. The Henderson All Asset Fund, Henderson Dividend & Income Builder Fund, Henderson Emerging Markets Opportunities Fund, Henderson European Focus Fund, Henderson Global Equity Income Fund, Henderson Global Technology Fund, Henderson High Yield Opportunities Fund, Henderson International Opportunities Fund and Henderson World Select Fund (formerly known as Henderson Global Leaders Fund) (collectively, the “Funds”) are included in this report and are each a separate series of the Trust and are diversified. The remainingseriesin the Trust, Henderson Strategic Income Fund,is not included in this report asits fiscal year end is December 31. The Henderson All Asset Fund is a Fund-of-Funds that seeks to achieve its objective by investing in a portfolio of underlying funds (“underlying funds”) which, in turn, may invest in a variety of US and foreign equity, fixed income, money market and derivative instruments. The Fund-of-Funds does not invest in the underlying funds for the purpose of exercising management or control; however, investments by the Fund-of-Funds, within its principal investment strategies, may represent a significant portion of the underlying funds’ net assets. The Fund-of-Funds “Portfolio of Investments” lists the underlying funds held as an investment of the Fund-of-Funds as of period end, but does not include the holdings of the underlying funds. The Henderson High Yield Opportunities Fund commenced operations on April 30, 2013. 2. Significant accounting policies The following is a summary of significant accounting policies followed by each Fund in preparation of its portfolio of investments. These policies are in conformity with US generally accepted accounting principles (“GAAP”). The preparation of the portfolio of investments in accordance with GAAP requires management to make estimates and assumptions that affect the reported amounts. The actual results could differ from those estimates. Security valuation Securities and derivatives traded on a recognized exchange or market are generally valued at the last reported sale price or at the official closing price. Listed securities for which no sale was reported on that date and other securities traded in the over-the-counter market are valued at the mean between the last bid and asked price. Debt securities are valued at the market value provided by independent pricing services approved by the Board of Trustees of the Trust. If the pricing services are unable to provide valuations, the securities are valued at the mean between the last bid and asked price, or if no ask is available, then the last bid price obtained from one or more broker-dealers. Such pricing services may use various pricing techniques that take into account appropriate factors such as yield, quality, coupon rate, maturity, type of issue, trading characteristics and other data, as well as broker quotes. Short-term investments purchased with an original or remaining maturity of 60 days or less at the time of purchase are valued at amortized cost, which approximates fair market value. Investments in investment companies are valued at its reported net asset value, which approximates fair market value. Forward foreign currency contracts are valued daily at the applicable forward rate. Swap agreements are valued using independent values when available, otherwise, fair values are estimated on the basis of pricing models that incorporate current market measures for interest rates, currency exchange rates, equity prices and indices, credit spreads, corresponding market volatility levels and other market-based pricing factors. If market quotations are not readily available, or if the investment adviser determines that a quotation of a security does not represent a fair value, then the security is valued at a fair value as determined in good faith using procedures approved by the Board of Trustees of the Trust. The Trustees of the Trust, or its designee, may also establish fair value using a wide variety of market data including yields or prices of investments of comparable quality, type of issue, coupon, maturity and rating, market quotes or indications of value from security dealers, evaluations of anticipated cash flows or collateral, general market conditions and other information and analysis, including the obligor’s credit characteristics considered relevant. For equity securities, the Trust has retained an independent statistical fair value pricing service to assist in the fair valuation process for securities principally traded in a foreign market in order to adjust for possible changes in value that may occur between the close of the foreign exchange and the time at which Fund shares are priced. If a security is valued at a “fair value,” that value may be different from the last quoted market price for the security. As a result, it is possible that fair value prices will be used by the Funds. Henderson Global Funds Notes to portfolio of investments (unaudited) Security transactions Investment transactions are accounted for on a trade-date basis. Foreign currency translation Investments in securities and other assets and liabilities denominated in foreign currencies are translated into US dollar amounts at the date of valuation. Purchases and sales of investment securities denominated in foreign currencies are translated into US dollar amounts on the respective dates of such transactions. Forward foreign currency contracts The Funds may enter into forward foreign currency contracts primarily to hedge against foreign currency exchange rate risks on its non-US dollar denominated investment securities.Alternatively, a Fund may enter into a forward foreign currency contract for speculative purposes of gaining exposure to particular foreign currency markets. When entering into forward foreign currency contracts, the Funds agree to receive or deliver a fixed quantity of foreign currency for an agreed-upon price on an agreed future date. Realized gains or losses on forward foreign currency contracts include net gains or losses on contracts that have matured. Forward foreign currency contracts are valued daily and the unrealized appreciation or depreciation is recorded. These instruments involve market risk, credit risk or both kinds of risks, in excess of the unrealized appreciation or depreciation. These risks arise from the possible inability of counterparties to meet the terms of their contracts and from unfavorable currency fluctuations. When applicable, open forward foreign currency contracts at the end of the period are listed in each Fund’s Portfolio of Investments. Futures contracts The Funds are subject to interest rate risk, equity risk and foreign currency risk in the normal course of pursuing their investment objectives. The Funds may invest in futures contracts to gain exposure to, or hedge against, changes in the value of interest rates or foreign currencies and to gain exposure to equity indices. A futures contract represents a commitment for the future purchase or sale of an asset at a specified price and date. Upon entering into such contracts, the Funds are required to deposit with the broker, either in cash or securities an initial margin in an amount equal to a certain percentage of the contract amount. Subsequent payments, known as "variation margin," are made or received by the Funds, depending on the fluctuations in the fair value of the underlying security. The Funds realize a gain or loss upon the expiration or closing of the futures contracts. Should market conditions move unexpectedly, the Funds may not achieve the anticipated benefits of the futures contracts and may realize a loss. The use of futures contracts involves the risk of imperfect correlation in movements in the price of futures contracts, interest rates, and the underlying hedged assets. With futures, there is minimal counterparty credit risk to the Funds since futures are exchange-traded and the exchange’s clearinghouse, as counterparty to all exchange-traded futures, guarantees the contracts against default. When applicable, open futurescontracts outstanding at the end of the period are listed in each Fund’s Portfolio of Investments. Options purchased The Funds may purchase options to create investment exposure consistent with its investment objectives or to hedge or limit exposure of their portfolio holdings. Options are valued daily and unrealized appreciation or depreciation is recorded. The Funds realize a gain or loss upon the expiration or closing of the option transaction. The primary risks of investing in purchased options include the risk of imperfect correlation between the option price and the value of the underlying instrument and the possibility of an illiquid market for the option. Purchased options are generally exchange-traded with limited counterparty risk as settlement is guaranteed by a central clearinghouse. When applicable, option contracts purchased by the Funds and contracts outstanding at the end of the period are listed in each Fund’s Portfolio of Investments. Options written Certain Funds may write (sell) put and call options on securities or derivative instruments in order to gain exposure to or protect against changes in the markets. When a Fund writes a call or put option, an amount equal to the premium received by the Fund is recognized as an asset and as an equivalent liability. The amount of the liability is subsequently marked-to-market to reflect the current market value of the option written. If an option which the Fund has written either expires on its stipulated expiration date or the Fund enters into a closing purchase transaction, the Fund realizes a gain (or loss if the cost of a closing purchase transaction exceeds the premium received when the option was written) without regard to any unrealized gain or loss on the underlying security or derivative instrument, and the liability related to such option is extinguished. If a call option which the Fund has written is exercised, the Fund recognizes a realized gain or loss (long-term or short-term, depending on the holding period of the underlying security) from the sale of the underlying security or derivative instrument and the proceeds from the sale are increased by the premium originally received. If a put option which the Fund has written is exercised, the amount of the premium originally received reduces the cost of the security or derivative instrument that the Fund purchases upon exercise of the option. Henderson Global Funds Notes to portfolio of investments (unaudited) Written options are subject to substantial risks. In writing an option, the Funds bear the market risk of an unfavorable change in the price of the derivative instrument, security or currency underlying the written option. Exercise of an option written by a Fund could result in a Fund selling or buying a derivative instrument, security or currency at a price different from current market value. When applicable, written options at the end of the period are listed in each Fund’s Portfolio of Investments. Swap contracts The Funds may enter into swap contracts. Swap contracts involve two parties that agree to exchange the returns (or the differential in rates of return) earned or realized on particular predetermined investments, instruments, indices or other measures. The gross returns to be exchanged or “swapped” between parties are generally calculated with respect to a “notional amount” for a predetermined period of time. The Funds may enter into interest rate, total return, credit default, currency and other swap agreements. Risks may arise upon entering into swap agreements from the potential inability of the counterparties to meet the terms of their contract or from unanticipated changes in the value of the swap agreement. The Funds use credit default swaps to manage exposure to a given issuer or sector by either selling protection to increase exposure, or buying protection to reduce exposure. The “buyer” in a credit default swap is obligated to pay the “seller” a periodic stream of payments over the term of the contract provided that no event of default on an underlying reference obligation has occurred. If an event of default occurs, the seller must pay the buyer the full notional value, or the “par value,” of the reference obligation in exchange for the reference obligation. In connection with these agreements, securities may be identified as collateral in accordance with the terms of the respective swap agreements to provide assets of value and recourse in the event of default or bankruptcy/insolvency. Recovery values are assumed by market makers considering either industry standard recovery rates or entity specific factors and considerations until a credit event occurs. If a credit event has occurred, the recovery value is typically determined by a facilitated auction whereby a minimum number of allowable broker bids, together with a specific valuation method, are used to calculate the settlement value. The Funds’ maximum risk of loss from counterparty credit risk, either as the protection buyer or as the protection seller, is the fair value of the contract. This risk is mitigated by having a master netting arrangement between the Funds and the counterparty and by the posting of collateral by the counterparty to the Funds to cover the Funds’ exposure to the counterparty. When applicable, open swap contracts at the end of the period are listed in each Fund’s Portfolio of Investments. 3. Fair value measurements Various inputs are used in determining the value of the Funds’ investments. The Funds use a three-tier hierarchy of inputs to establish classification of fair value measurements for disclosure purposes. These inputs may be observable or unobservable. Observable inputs are inputs that reflect the assumptions market participants would use in pricing the asset or liability developed based on market data obtained from sources independent of the reporting entity.Unobservable inputs are inputs that reflect the reporting entity’s own assumptions about the assumptions market participants would use in pricing the asset or liability developed based on the best information available under the circumstances. The inputs used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The three-tier hierarchy of inputs is summarized in the following three broad levels: • Level 1 – quoted prices (unadjusted) in active markets for identical investments • Level 2 – other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) • Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) Any transfers between levels are disclosed, effective at the end of the period, in the following table with the reasons for the transfers disclosed in a note to the table, if applicable. The following tables summarize the Funds’ investments that are measured at fair value by level within the fair value hierarchy at April 30, 2013: All Asset Quoted prices in active Significant markets for other Significant identical observable unobservable assets inputs inputs Description (level 1) (level 2) (level 3) Total Assets Investment Companies $ $
